OLD MUTUAL FUNDS I Old Mutual China Fund Supplement Dated January 11, 2010 This Supplement updates certain information contained in the currently effective Prospectus and Statement of Additional Information, each dated November 19, 2009, for the Old Mutual China Fund (the “China Fund”), a series portfolio of Old Mutual Funds I (the “Trust”).You should retain your Prospectus and Statement of Additional Information and any Supplements for future reference. You may obtain an additional copy of the Prospectus or Statement of
